Citation Nr: 1114582	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for left elbow tendonitis.

6.  Entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with lumbar strain and muscle spasms.  

7.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 20, 2006, an evaluation in excess of 50 percent prior to March 11, 2008, and an evaluation in excess of 70 percent for the period beginning on March 11, 2008.  

8.  Entitlement to an initial compensable evaluation for laceration scar, left elbow, prior to March 11, 2008, and an evaluation in excess of 10 percent for the period beginning March 11, 2008.  


REPRESENTATION

Appellant represented by:	Carole M. Dennison, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1982 and from November 1982 to November 2002.  He was awarded the Combat Infrantryman Badge for service in Grenada.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veteran's Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

The RO issued a rating decision in September 2005, inter alia, (1) denying service connection for left elbow tendonitis, and (2) granting service connection for PTSD.  The RO assigned an initial 10 percent rating for PTSD effective on April 21, 2005.  In a March 2006 rating decision, the RO increased the initial evaluation of PTSD from 10 percent to 30 percent.  

Also in September 2005, the RO issued a rating decision denying service connection for left elbow tendonitis.  

In a September 2006 rating decision, the RO granted service connection for laceration scar, left elbow.  A noncompensable evaluation was assigned effective September 23, 2006.  In a November 2006 letter, the Veteran made clear that he considered his claim of service connection for left elbow tendonitis a separate claim.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the grant of service connection for laceration scar, left elbow, did not satisfy the appeal regarding the claim of service connection for left elbow tendonitis.  

In a May 2006 rating decision, the RO denied service connection for (1) a shoulder claim characterized as unspecified bilateral shoulder condition, and (2) a neck disorder characterized as unspecified neck condition.  

In an April 2007 rating decision, the RO increased the evaluation of PTSD from 30 percent to 50 percent, effective on September 20, 2006.  

In a January 2008 rating decision, the RO (1) denied an evaluation in excess of 20 percent for DDD of the lumbar spine with lumbar strain and muscle spasm, and (2) denied service connection for tinnitus.

The Board also notes that a September 2008 RO rating decision grants service connection for L5 radiculopathy of the left lower extremity and the right lower extremity.  The RO assigned separate 10 percent ratings, effective March 27, 2008.  Later in September 2008, the RO issued a second rating decision that, inter alia, (1) increased the evaluation of PTSD from 50 percent to 70 percent, effective on March 11, 2008, and (2) increased the evaluation of laceration scar, left elbow, from noncompensable to 10 percent, effective March 11, 2008.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the claims file.  At the Board hearing, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304 (2010). 

In March 2008, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In a September 2008 rating decision, the RO assigned increased ratings for three of the Veteran's service-connected disabilities, which resulted in the Veteran receiving a combined 100 percent schedular rating effective from March 27, 2008.  The Veteran was informed that this action rendered his claim for TDIU moot, and this issue was not adjudicated.  However, the claim for a TDIU is not moot, even though a schedular 100 percent evaluation is in effect.  This is because a TDIU rating may still form the basis for assignment of Special Monthly Compensation (SMC) under section 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the March 2008 claim remains unadjudicated, and it is referred to the AOJ for appropriate action. 

In addition, the issues of entitlement to service connection for (1) bilateral hearing loss, and (2) sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are also referred to the AOJ for appropriate action.  

The issues of (1) service connection for left elbow tendonitis, and (2) entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with lumbar strain and muscle spasms are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of the appeal is requested on the claims of (a) entitlement to an initial evaluation in excess of 30 percent for PTSD prior to September 20, 2006, an evaluation in excess of 50 percent prior to March 11, 2008, and an evaluation in excess of 70 percent for the period beginning on March 11, 2008, and (b) entitlement to an initial compensable evaluation for laceration scar, left elbow, prior to March 11, 2008, and an evaluation in excess of 10 percent for the period beginning March 11, 2008.  

2.  The Veteran was exposed to acoustic trauma in service, including during combat, he experienced tinnitus during service, and the weight of the evidence is in relative equipoise on the question of whether his current tinnitus is related to the in-service symptoms and acoustic trauma. 

3.  The Veteran sustained neck and shoulder injuries during service; he is presently diagnosed with a neck disorder manifested by degenerative stenosis and myofascial pain syndrome, in addition to disorders of the left and right shoulder, presently manifested by radiculitis; and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed disorders are related to his in-service injuries.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to September 20, 2006, an evaluation in excess of 50 percent prior to March 11, 2008, and an evaluation in excess of 70 percent for the period beginning on March 11, 2008.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the claim of entitlement to an initial compensable evaluation for laceration scar, left elbow, prior to March 11, 2008, and an evaluation in excess of 10 percent for the period beginning March 11, 2008.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

4.  By extending the benefit of the doubt to the Veteran, a neck disability, presently manifested by degenerative stenosis and myofascial pain syndrome, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

5.  By extending the benefit of the doubt to the Veteran, a right shoulder disability, presently manifested by radiculitis, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

6.  By extending the benefit of the doubt to the Veteran, a left shoulder disability, presently manifested by radiculitis, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, withdrew his appeal in March 2009 on the claims for increased initial ratings for (1) PTSD, and (2) laceration scar, left elbow.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to review the appeals on those claims, and they are dismissed.

II.  Entitlement to Service Connection 

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran on the claims of service connection for tinnitus, a neck disorder, a left shoulder disorder, and a right shoulder disorder.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on those claims has been accomplished.  





B.  Analysis

The Veteran contends that service connection is warranted for tinnitus, a neck disorder, a left shoulder disorder, and a right shoulder disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has tinnitus and current disabilities of the neck, left shoulder, and right shoulder that are at least as likely as not related to injuries during service.  

Tinnitus

With regard to the claim of service connection for tinnitus, the Veteran testified at his August 2010 Board hearing that he was exposed to very loud noise during service, including gunfire, mortar fire, and airplane engines.  He was also exposed to live combat in Grenada in October 1983.  

Importantly in this regard, if a veteran engaged in combat with the enemy in campaign, or expedition, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

Here, the Veteran's service treatment records (STR) are consistent with his hearing testimony indicating significant noise exposure during service.  In fact, an October 1999 record specifically shows that he had noise exposure.  Moreover, his DD 214 shows that he was awarded the Combat Infantryman Badge.  

Accordingly, the Board finds that he was exposed to acoustic trauma during service.

At his August 2010 Board hearing, the Veteran also credibly testified that his tinnitus started during service.  His statements are competent evidence of onset and continuity.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).

Finally, the weight of the post-service medical evidence shows that his tinnitus is due to his acoustic trauma during service.  

He underwent a VA examination in August 2002, which was immediately prior to his service retirement.  He denied wearing hearing protection during service, but endorsed having had tinnitus immediately after loud noise exposure.  The VA examiner did not provide an opinion as to the likely etiology of the Veteran's tinnitus.

The Veteran underwent a second VA examination in January 2008.  The VA examiner concluded that the Veteran's tinnitus is less likely as not caused by or a result of noise exposure during service. 

The Board finds that the January 2008 VA examiner's opinion is without probative value.  The VA examiner noted that a private audiology evaluation in 2002 did not identify tinnitus.  The Board points out that the only audiology examination of record during 2002 is the August 2002 VA examination.  Contrary to the January 2008 VA examiner's assessment, the Veteran reported tinnitus during the August 2002 VA examination.  Therefore, the January 2008 VA examination is based on an accurately factual basis.  Accordingly, it has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

More recently, the Veteran underwent a private audiological evaluation in August 2010.  The private audiologist accurately reviewed the Veteran's history of noise exposure in service, including during combat in Grenada.  The audiologist then opined that the Veteran has tinnitus that is more likely than not caused by his noise exposure during service.  

The Board finds that the August 2010 private audiologist's opinion is the most probative evidence on this issue because the opinion is clearly stated and based on an accurate history.  See id.

For these reasons, the Board finds the evidence to be at least in a state of relative equipoise in showing that the Veteran's current tinnitus was as likely as not incurred during his active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.304.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  

Neck, Left Shoulder, Right Shoulder

During his Board hearing, the Veteran credibly testified that he was an airborne infantryman during service.  He participated in many jumps and parachute landings, including over 150 official jumps, plus rehearsals.  He identified two specific dates on which he injured his neck and shoulders, including in October 1984, when wind threw him back into the aircraft during a parachute jump.  

The Board notes that his STR documents his claimed neck and shoulder injuries.  Of note, an August 1984 treatment record shows that the Veteran had hit his buttocks and hand on a jump earlier in the week.  He also had back and neck pain associated with that jump.  Likewise, an emergency room (ER) record from October 1984 shows that the Veteran had a jump injury when he was thrown against the aircraft after jumping.  He was treated for complaints of left shoulder pain.  X-rays were negative at that time.  The assessment was contusion left shoulder.  Later during service, the Veteran underwent a left shoulder X-ray in June 1998, and the results were normal.  Approximately two years later, in May 2000, he sought treatment for complaints of falling and injuring his arm, wrists, and shoulder.  (The treatment record notes "right" arm, but the Veteran testified at his Board hearing that he fell on his left arm.)  X-rays were again within normal limits.  The assessment was arm stinger.  Then in October 2000, he underwent treatment for approximately two weeks for symptoms of thoracic dysfunction with rib involvement and myofribrosis, involving symptoms of upper back pain.

At his August 2002 service retirement examination, a physical examination showed "normal" upper extremities, but soreness at the lower thoracic and upper lumbar spine.  The assessment was chronic back pain - thoracic segmental dysfunction/myofribrosis.  Moreover, the Veteran endorsed a history of painful shoulder, elbow, or wrist; recurrent back pain or any back problem; swollen or painful joints, bone joint, or other deformity; and numbness or tingling.  The comments section includes a notation of "injuries during service period."  

The Veteran's STR, in summary, confirms several neck and shoulder injuries during service.  

The pertinent post-service evidence shows that the Veteran underwent a private orthopedic evaluation in January 2005.  He complained of neck pain and stiffness, which had began insidiously approximately 6 months prior.  He denied injury, but reported his history of parachute jumps.  The assessment was recent onset of neck pain "probably secondary to early degenerative arthritis very likely related to" trauma from parachute landings.  

A private magnetic resonance imaging scan (MRI) from December 2005 showed findings of small disc protrusion at T2-3, spondylosis as osteophyte change, and left neural foraminal stenosis.

More recently, the Veteran sought treatment with a different private physician.  Treatment notes from February 2008 and March 2008 include this physician's comment that the Veteran "did multiple parachute jumps" during service "and with "multiple injuries from this."  

Then, in April 2008, the Veteran sought treatment at a private ER with complaints of left shoulder pain with no new prior injury.  He reported hurting the shoulder 10 years prior while parachuting.  The assessment was osteoarthritis, left acromioclavicular joint (ACJ).  The Board notes that the ER record does not make clear whether this assessment was based on X-ray findings.  

Shortly thereafter, in April 2008, the Veteran underwent a consultation at VA.  He complained of neck and shoulder spasms for 1-2 weeks, with treatment in the past for same.  Physical examination showed pain mid-back of head down to the top of the shoulders in midline.  He had limited mobility due to shoulder pain and markedly decreased strength in the left hand.  X-rays showed no bony abnormality in the left shoulder; X-rays of the cervical spine showed mild degenerative changes.  The assessment was mild degenerative joint disease (DJD)/DDD of the cervical spine, and no bony abnormalities of the shoulder.  

An electromyograph test (EMG) at VA in August 2008 showed normal right upper extremity.  A cervical spine MRI during the same month showed degenerative stenosis with annular bulging and posterior vertebral body bone spurs encroaching upon the anterior aspect of the central canal at C3-4, but not involving spinal cord compression.  At the VA pain clinic in October 2008, the Veteran again complained of pain radiating to the bilateral upper extremities.  The pertinent diagnoses were myofascial pain syndrome, cervical radiculitis, and degenerative stenosis of the cervical spine.  

Most recently, the Veteran underwent a private evaluation in August 2010.  The private examiner accurately noted the Veteran's history of over 150 parachute jumps during service and involving injuries to his neck and shoulders.  The Veteran informed the private examiner that he now had symptoms involving neck pain radiating to both shoulders.  The examiner noted the results of the August 2008 VA cervical spine MRI.  The private examiner also performed a thorough clinical evaluation.  The examiner summarized that the Veteran had cervical degenerative stenosis and myofacial pain syndrome with radiculopathy into the bilateral upper extremities.  

In an attached questionnaire, the private examiner marked "yes" that the Veteran has a cervical (neck) condition, a left shoulder condition, and a right shoulder condition, related to his active service.  

Based on this record, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current neck disorder manifested by degenerative stenosis and myofascial pain syndrome, in addition to disorders of the left and right shoulder, presently manifested by radiculitis, due to his injuries during service.  Accordingly, by extending him the benefit of the doubt, service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.304.  

ORDER

The appeal on the claim for an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to September 20, 2006, an evaluation in excess of 50 percent prior to March 11, 2008, and an evaluation in excess of 70 percent for the period beginning on March 11, 2008, is dismissed.

The appeal on the claim for an initial compensable evaluation for laceration scar, left elbow, prior to March 11, 2008, and an evaluation in excess of 10 percent for the period beginning March 11, 2008, is dismissed.

Service connection for tinnitus is granted.  

Service connection for a neck disorder, presently manifested by degenerative stenosis and myofascial pain syndrome, is granted.  

Service connection for a right shoulder disorder, presently manifested by radiculopathy, is granted.  

Service connection for a left shoulder disorder, presently manifested by radiculopathy, is granted.  


REMAND

Upon review, the Board finds that further evidentiary development is necessary on the claims of (1) service connection for left elbow tendonitis, and (2) entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with lumbar strain and muscle spasms.  

First, with regard to the claim of service connection for left elbow tendonitis, the Veteran submitted a substantive appeal (VA Form 9) in May 2006.  He requested a Board hearing, and he did not subsequently withdraw his hearing request.  He testified at a Board hearing in August 2010, but the issue was not addressed.  In other words, the hearing transcript does not clearly show that it was his intent to abandon this issue.  Elsewhere, the record did not include a writing formally withdrawing the issue.  Under such circumstances, the issue remains in appellate status.  See Evans v. Shinseki, NO. 08-2133 --- Vet. App. ----, 2011 WL 259188 (January 28, 2011). 

With regard to the remanded increased rating claim, the Veteran testified during his August 2010 Board hearing that he had been awarded Social Security Administration (SSA) disability benefits approximately two years prior.  

Where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Here, the Veteran did not specify during his Board hearing, and the claims file does not otherwise make clear, the basis for the award of SSA disability benefits.  Therefore, they may be pertinent to the remanded claims and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a Board personal or videoconference hearing, whichever is earliest available, before a Veterans Law Judge, regarding the claim of service connection for left elbow tendonitis.  He and his representative should be notified of the date, time and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If the Veteran either withdraws the appeal on the claim of service connection for left elbow tendonitis, withdraws his request for a hearing or, does not appear for the hearing on the date scheduled, this should be documented in the claims file.

2.  The RO should take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile.  The Veteran should be informed of same in writing.  

3.  After all records and/or responses received have been associated with the claims file, or the time period for the Veteran's response has expired, and after assignment of an initial evaluation for the now-service connected tinnitus, neck disability, left shoulder disability, and right shoulder disability, plus resolution of the newly raised claims of service connection, the RO should undertake any further development warranted with regard to the remanded increased rating claims.  This development should include, if indicated, scheduling the Veteran for all appropriate VA examinations to determine the nature and severity of the service-connected DDD of the lumbar spine.  

4.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority, and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


